       Case 4:17-cv-00127-BMM Document 102 Filed 10/28/19 Page 1 of 5


                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

CONSUMER FINANCIAL
PROTECTION BUREAU,
            Plaintiff,
                                             Case No. 4:17-cv-00127-BMM
v.
                                             Hon. Brian M. Morris
THINK FINANCE, LLC, formerly known
as Think Finance, Inc., THINK FINANCE
SPV, LLC, FINANCIAL U, LLC, TC
LOAN SERVICE, LLC, TAILWIND
MARKETING, LLC, TC
ADMINISTRATIVE SERVICES, LLC,
and TC DECISION SCIENCES, LLC,
            Defendants.


                           JOINT STATUS REPORT
      Plaintiff Consumer Financial Protection Bureau (“Bureau”) and Defendants

Think Finance, LLC, formerly known as Think Finance, Inc., Think Finance SPV,

LLC, Financial U, LLC, TC Loan Service, LLC, Tailwind Marketing, LLC, TC

Administrative Services, LLC, and TC Decision Sciences, LLC (“Defendants”),

through their undersigned counsel, submit this Joint Status Report pursuant to the

Court’s April 30, 2019 order staying this case. Dkt. 98.

      The parties are involved in a related bankruptcy proceeding, In re: Think

Finance, LLC, et al., Bankr. N.D. Tex. 17-33964-hdh-11 (Bankruptcy Proceeding).

On June 6, 2019, the Defendants filed in the Bankruptcy Proceeding a Motion of

the Debtors and Debtors in Possession for Authorization to Enter into a Term Sheet
       Case 4:17-cv-00127-BMM Document 102 Filed 10/28/19 Page 2 of 5



Pursuant to Sections 105 and 363 of the Bankruptcy Code and the Federal Rules of

Bankruptcy Procedure 9019.

      On June 7, the Defendants filed a revised Term Sheet to accompany that

motion. The Term Sheet binds signatories to supporting a chapter 11 plan of

reorganization consistent with the Term Sheet to be filed by the Defendants in the

Bankruptcy Proceeding that contemplates a global settlement among various

parties, including the Defendants, various plaintiffs engaged in litigation against

the Defendants (including the Bureau), and other non-Debtor parties who are

receiving releases in exchange for making contributions to the global settlement.

      On June 25, the bankruptcy court conducted a hearing on the Defendants’

motion and granted Defendants’ motion. Pursuant to the Court’s ruling, the

Defendants filed an Amended Chapter 11 Plan and Disclosure Statement on

August 2, 2019. Defendants also filed a Motion for an order approving the

Disclosure Statement; establishing procedures for solicitation and tabulation of

votes to accept or reject the plan; and establishing deadline and procedures for

filing objections to confirmation of the Plan. The bankruptcy court granted

Defendants’ motion on September 30, 2019 and scheduled the confirmation

hearing on Defendants’ Chapter 11 plan for November 6, 2019.




                                          2
        Case 4:17-cv-00127-BMM Document 102 Filed 10/28/19 Page 3 of 5



        Within 60 days following the Effective Date 1 of the Defendants’ Chapter 11

Bankruptcy Plan, or at such other time as mutually agreed prior to the Effective

Date by the Bureau and Defendants, the Bureau and Defendants will file a joint

motion for entry of a proposed Consent Order resolving this case.

        The parties will file their next Joint Status report on or before December 30,

2019.


Dated: October 28, 2019                         By: /s/ Benjamin Vaughn
                                                Benjamin Vaughn
                                                Rebeccah Watson
                                                Enforcement Attorneys
                                                CONSUMER FINANCIAL
                                                PROTECTION BUREAU
                                                1700 G Street, NW
                                                Washington, DC 20552
                                                Telephone (Vaughn): 202-435-7964
                                                Telephone (Watson): 202-435-7895
                                                Fax: 202-435-7722
                                                E-mail: Benjamin.Vaughn@cfpb.gov
                                                E-mail: Rebeccah.watson@cfpb.gov

                                                Attorneys for Plaintiff:
                                                CONSUMER FINANCIAL
                                                PROTECTION BUREAU

                                                LEO S. WARD
                                                BROWNING KALECZYC BERRY &

1 “Effective Date” is defined in the Defendants’ Plan at page 6, In re: Think Finance, LLC, et al.,
Bankr. N.D. Tex. 17-33964-hdh-11, Dkt. 1473, and means the date upon which all of the
conditions precedent to the effective date of the plan have occurred, including confirmation of
the Defendants’ Plan. The Defendants currently contemplate that the confirmation hearing will
occur in early November 2019 and that the Effective Date will occur within 30 days thereafter.



                                                3
Case 4:17-cv-00127-BMM Document 102 Filed 10/28/19 Page 4 of 5



                              HOVEN P.C.
                              800 N. Last Chance Gulch, Suite 101
                              Helena, MT 59601
                              Tel.: (406) 443-6820
                              leow@bkbh.com

                              THOMAS M. HEFFERON (pro hac vice)
                              MATTHEW S. SHELDON (pro hac vice)
                              GOODWIN PROCTER LLP
                              901 New York Avenue NW
                              Washington, DC 20001
                              Tel.: 202-346-4000
                              Fax.: 202-346-4444
                              thefferon@goodwinlaw.com
                              srosesmith@goodwinlaw.com
                              msheldon@goodwinlaw.com

                              Attorneys for Defendant:
                              THINK FINANCE, LLC




                              4
       Case 4:17-cv-00127-BMM Document 102 Filed 10/28/19 Page 5 of 5




                                Certificate of Service

      I hereby certify that a copy of the foregoing document was filed on August

30, 2019, which will send notification to all parties registered with the Court’s

CM/ECF system.

                                       /s/ Benjamin Vaughn
                                       Benjamin Vaughn
                                       Enforcement Attorney
                                       Consumer Financial Protection Bureau
                                       1700 G Street NW
                                       Washington, DC 20552




                                          5
